Citation Nr: 1724424	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Walton J. McLeod, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1972 to May 1974 and from May 1974 to May 1978.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2015 letter, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw his claim for entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.  The Veteran's attorney reiterated the Veteran's desire to withdraw this claim in a June 2017 letter.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.
ORDER

Entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity, is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


